Citation Nr: 0843721	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.  The claims file was subsequently transferred 
to the RO in Winston-Salem, North Carolina.

In March 2007, the Board remanded the appeal for further 
development.  The RO issued a supplemental statement of the 
case with respect to PTSD in November 2007 and the appeal is 
once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Specifically, (1) the RO must 
obtain any relevant records from the Social Security 
Administration (SSA), (2) the claim must be referred back to 
the VA examiner for further development, and (3) further 
development is warranted as certain action requested in the 
March 2007 BVA remand has not been performed in full.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The veteran stated at his September 
2007 VA examination that he had been receiving social 
security disability benefits to support himself, since 
becoming disabled after an electrocution injury.  As SSA 
records may be relevant to the claim on appeal, the RO should 
obtain them.

Secondly, the claim must be referred back to the September 
2007 VA examiner for further development.  In the VA 
examiner's report, he diagnosed the veteran with PTSD, basing 
his diagnosis on the primary stressor of be informed of the 
death of his childhood friend.  He opined that this stressor 
meets the diagnostic criteria outlined by the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Although the VA examiner opined that this stressor meets the 
DSM-IV diagnostic criteria, the Board notes that this is 
inconsistent with the provisions outlined under DSM-IV, 
Diagnostic Code 309.81.  Specifically, § 309.81(A) requires 
the existence of a "traumatic event" that involved "actual or 
threatened death or serious injury or a threat to the 
physical integrity of self or others."  Although tragic, the 
fact that one learns of the death of a childhood friend, does 
not appear to meet the criteria of DSM-IV, § 309.81 (A).  

Under 38 C.F.R. § 4.125(a) (2008), if a diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  As the VA examiner did not substantiate his 
diagnosis, the Board requests that he provide a more thorough 
rationale for his opinion, to include a report of the PTSD 
symptoms related to the claimed stressor of being informed of 
the death of his childhood friend.

Additionally, further development is warranted as certain 
action requested in the March 2007 BVA remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In the March 2007 remand, the Board set forth the provisions 
of 38 U.S.C.A. § 3.304(f)(3) (2008), and requested that the 
VA examiner determine whether there was any behavior in 
service that could be linked to an occurrence of a sexual 
assault.  In addressing this question, the examiner was asked 
to refer to the veteran's service medical and service 
personnel records.  Although the VA examiner mentioned the 
alleged sexual assault, he did not indicate whether there was 
any behavior in service which could be linked to the 
occurrence of a sexual assault.  

The March 2007 remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The U.S. Court of Appeals for Veterans Claims has 
addressed this issue in Stegall v. West, 11 Vet. App. 268 
(1998), wherein it states that where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  Therefore, compliance with the 
Board's earlier remand is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Thereafter, the September 2007 VA 
examiner is asked to once again review 
the claims file, and provide a more 
thorough rationale as to how learning 
about someone's death meets the criteria 
for a diagnosis of PTSD under DSM-IV, 
more specifically, the provisions 
discussed in § 309.81(A)(1) & (2).  If 
the September 2007 VA examiner is not 
available or is unable to provide a more 
thorough rationale, the veteran should be 
scheduled for another psychiatric 
examination which addresses the questions 
originally set forth in the March 2007 
BVA remand.

3.  In accordance with the March 2007 BVA 
remand, the examiner should determine 
whether there was any behavior in service 
that could be linked to an occurrence of 
a sexual assault.  In addressing this 
question, the examiner should refer to 
the veteran's service medical and service 
personnel records.  

4.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


